FILED
                           NOT FOR PUBLICATION                             OCT 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARGARET MARY SMITH,                             No. 12-17246

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01242-JAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                            Submitted October 9, 2014**
                                Phoenix, Arizona

Before: WALLACE, SILVERMAN, and M. SMITH, Circuit Judges.

       Margaret Mary Smith appeals from the district court’s judgment reversing

the Commissioner’s denial of disability benefits and remanding for further

administrative proceedings. We have jurisdiction under 28 U.S.C. § 1291, we

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir.

2000), and we affirm.

      The district court did not abuse its discretion by remanding for further

proceedings, rather than for an immediate award of benefits, because Smith did not

satisfy all the conditions of the “credit-as-true” rule. See Smolen v. Chater, 80 F.3d

1273 (9th Cir. 1996). Although the district court concluded that the ALJ failed to

provide legally sufficient reasons for rejecting the testimony of Dr. Levine, “there

are outstanding [] issues that must be resolved before a determination of disability

can be made,” and it is not “clear from the record that the ALJ would be required

to find the claimant disabled were such evidence credited.” Id. at 1292. As the

district court concluded, “there are conflicting medical opinions regarding

[Smith’s] ability to do work-related activities” and “substantial evidence supports

the ALJ’s conclusion that the medical record shows [Smith] is less restricted than

Dr. Levine opined.”

      Moreover, district courts retain “flexibility” to remand for further

proceedings “when, even though all conditions of the credit-as-true rule are

satisfied, an evaluation of the record as a whole creates serious doubt that the

claimant is, in fact, disabled.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir.

2014). In light of this flexibility and the substantial conflicting evidence in the


                                            2
record, even if Smith did satisfy the credit-as-true rule, the district court’s decision

to remand for further proceedings was not “beyond the pale of reasonable

justification under the circumstances.” Harman, 211 F.3d at 1175.

      Because the district court did not abuse its discretion by remanding for

further proceedings, the panel need not reach the issue of whether the district court

properly concluded that the ALJ provided legally sufficient reasons for discrediting

Smith’s testimony.

      AFFIRMED.




                                            3